I concur in that part of the opinion which announces the rule to the effect that a general demurrer to the petition admits all of the facts specifically set forth in the petition. Herein it is shown that the plaintiffs below stated and alleged:
"That said purported act of the Legislature was never enacted by the Legislature, never became an act of the Legislature, was never approved by the Governor and is wholly void."
The defendants, for the purpose of said demurrer, admitted the statement in plaintiffs' petition that said purported act of the Legislature never became an act of the Legislature and was never approved by the Governor and is wholly void. In my judgment, the petition to this extent stated a cause of action.